DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 2/16/21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the added language in claim 1.
Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Quintel (US 20140374620 A1) in view of Kurtz et al. (US 20050069463 A1) [hereinafter Kurtz] and Sween et al. (US 5545335 A) [hereinafter Sween].
	Regarding claim 1, Quintel teaches a method for utilizing an attachment assembly for eliminating vibrations at the center of a quartz sleeve positioned at a center location of an ultraviolet (UV) cylinder, the method comprising the steps of: 
	a) providing the attachment assembly having at least one vibration eliminating member (see fig 16: 110, [0107]) enclosed by a collar attachment member (see 110) configured such that there is little to no gap left therebetween (see pressed fit against tube, [0107]), connected with a support plate (see fig 16: 108) extending along a radial direction of the quartz sleeve; 
	b) mounting the attachment assembly to the inside surface of the UV cylinder (see fig 16) 
	c) inserting the quartz sleeve (see 80) into the UV cylinder through a first end plate of the UV cylinder (see fig 16); 
	d) guiding the quartz sleeve through the at least one vibration eliminating member enclosed by the collar attachment member (see fig 16); 
	e) attaching the quartz sleeve at a fixed position at a distance away from a first end plate and a second end plate of the UV cylinder (see at 108); and 
	f) holding and steadily supporting the quartz sleeve to the support plate by the at least one vibration eliminating member (see 110) enclosed by the collar attachment member through 360 compression of the vibration eliminating member acting upon the outside surface of the quartz sleeve to prevent vibration (see fig 16; natural result of providing o-rings at center of tube, see fig 16).
	Quintel fails to explicitly disclose the vibration eliminating member and collar attachment member being separate components.
	However, the use of collar attachments to hold gasket rings was well known in the art. For example, Kurtz teaches a specific system for providing rings for UV tubes, including vibration eliminating member (see o ring, Kurtz, fig 11: 141) and collar attachment member (see e.g. 138) which enable the ability to resist UV (see [0057]) while sealably holding the tubes when the compression nuts are tightened (see fig 7, [0056]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Kurtz in the system of the prior art to improve the sealing system and enable the ability to more easily control whether how the tube is fixed in place with simple screw action, while effectively protecting against UV degradation, int eh manner taught by Kurtz. 
	Quintel fails to explicitly disclose mounting the attachment assembly to the inside surface of the UV cylinder by means of a fixed ring design
	However, Quintel teaches the plates should be mounted onto the outer cylinder somehow (see Quintel, [0089], e.g. through posts in fig 10: 60), and that the middle and lower plate (which is identical to the middle plate, see [0101]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to try to directly mount both plates onto the outer cylinder, e.g. in the manner of the lower plate, to enable the intended operation of system and to provide the middle plate at the desired configuration in the cylinder (see fig 16). Further, the use of a fixed ring design to provide the mounting structure would have been obvious as a routine skill in the art, for instance to simplify mounting or manufacturing. For example, Sween further teaches a specific mounting system for holding bulbs in position in a UV cylinder, comprising a fixed ring design (see Sween, fig 2: 80, 86) which can hold a lamp in fixed configuration against the side of the wall (see col 4, lines 28-32). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the use of the fixed rings of Sween with the mounting of the prior art as a routine skill in the art to enable the intended operation of fixing to the side of the cylinder. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881